 
 Exhibit 10.3

 
ADVISORY AGREEMENT
 
 
This Advisory Agreement (this “Agreement”) is dated as of January
 

 
 
11 2018, by
 
and among Kinerja Pay Corp., a Delaware Corporation (“KPAY” or the “Company”),
Blockchain Industries, Inc., a Nevada Corporation (“BII”) and Fintech Financial
Consultants, Inc, a Nevada corporation (“FFCI”). KPAY, BII and FFCI are referred
to collectively as the “Parties.” BII and FFCI are referred to collectively as
the “Advisors.”
 
 
WHEREAS, KPAY is planning to offer up to Six Million U.S. Dollars ($6,000,000)
of new digital tokens created, allotted and issued pursuant to a future initial
coin offering (“ICO”).
 
 
WHEREAS, the Parties anticipate that the ICO will be conducted on a
cryptocurrency exchange (“Exchange”) to be established in Southeast Asia and
owned by the parties through a newly-formed entity (the “Exchange Entity”).
 
 
WHEREAS, in compliance with U.S. securities laws, no citizen, resident or
domiciliary of the U.S., Puerto Rico, the U.S. Virgin Islands or any other
possessions of the U.S. shall be allowed to purchase any tokens pursuant to the
ICO on the Exchange.
 
WHEREAS, in addition to the ICO, the Parties intend to develop the Exchange
capability so as to facilitate a variety of trading platforms for the execution
of transactions on a distributed ledger (the “Cryptotrading Platform”).
 
WHEREAS, BII and FFCI each possess expertise, experience and knowledge regarding
complex financial and technical infrastructures, digital currency platforms and
networks and blockchain technology to advise and consult with KPAY regarding the
ICO, the Exchange and the Cryptotrading Platform.
 
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Parties hereby agree as follows.
 
 
1.
Services
 
 
BII and FFCI shall provide to the Company the following Advisory Services
(“Services”):
 
 
●
Consulting related to the launch of the ICO and the establishment of a market on
the Exchange for which to trade and transfer digital tokens;
 
●
Introductions to third parties with marketing and advisory experience
potentially relevant to the ICO; and
 
●
Creation of the Exchange and a full compliment of related pre-sale support,
functionality and acquisitions concerning digital tokens.
 
2444602v.4

 

 
 
2.
Consideration
 
 
Within ten (10) business days of the execution of this Agreement, KPAY shall (i)
issue to BII One Million (1,000,000) shares of the common stock of KPAY and
 
(ii) KPAY shall pay to BII Two Hundred Fifty Thousand U.S. Dollars ($250,000.00
USD) via wire transfer. BII and FFCI having made other arrangements between
themselves, and FFCI acknowledges and agrees that it shall not receive any
payment of cash or stock under this Agreement.
 
 
3.
Cyrpto Exchange
 
 
As part of the Services, BII and FFCI will formulate, develop, structure,
establish, administer and operate the Exchange. Such Services may include, but
shall not be limited to consulting and advisory services regarding trading,
price discovery and settlement/clearing, as well as, due diligence, escrow,
underwriting and providing communication platforms to enable the adoption of new
products and technologies and to attract investors.
 
 
 
The equity interests of the Exchange Entity shall be beneficially owned one-half
(50%) by KPAY and one-half (50%) by BII. BII and FFCI having made other
arrangements between themselves, and FFCI acknowledges and agrees that FFCI
shall have no equity interest in the Exchange Entity.
 
 
The Exchange Entity shall initially be funded pursuant to a contribution by KPAY
of Two Hundred Fifty Thousand U.S. Dollars ($250,000 USD) from the proceeds
generated by the ICO (the “Startup Contribution”). KPAY and BII shall contribute
such additional capital to the Exchange Entity as mutually agreed upon to be
necessary and appropriate for the operation of the Exchange and in proportion to
their respective ownership interests in the Exchange Entity. If BII and/or FFCI
advance funds to the Exchange Entity prior to KPAY’s funding of the Startup
Contribution, BII and/or FFCI, as the case may be, shall be entitled to prompt
reimbursement for the entire amount of such funds so advanced.
 
 
4.
Term of Service
 
 
The term of this Agreement is one year. Notwithstanding anything herein to the
contrary, either party may terminate this Agreement at any time for any reason
by providing the other party with fifteen (15) days prior written notice. KPAY
acknowledges and agrees that the Consideration provided to BII in Section 2 of
this Agreement shall be non-refundable and shall not be repaid to KPAY upon a
Termination of this Agreement regardless of reason.
 
 
5.
Representations and Warranties of the Company
 
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has the power and authority to own,
lease and operate its properties and carry on its business as now conducted.
 
2444602v.4

 

 
 
(b) The execution, delivery and performance by the Company of this Agreement is
within the power of the Company and has been duly authorized by all necessary
actions on the part of the Company. This Agreement constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity. To the knowledge
of the Company, it is not in violation of (i) its current certificate of
incorporation or bylaws, (ii) any material statute, rule or regulation
applicable to the Company or (iii) any material indenture or contract to which
the Company is a party or by which it is bound, where, in each case, such
violation or default, individually, or together with all such violations or
defaults, could reasonably be expected to have a material adverse effect on the
Company.
 
 
 
(c) The performance and consummation of the transactions contemplated by this
Instrument do not and will not: (i) violate any material judgment, statute, rule
or regulation applicable to the Company; (ii) result in the acceleration of any
material indenture or contract to which the Company is a party or by which it is
bound; or (iii) result in the creation or imposition of any lien upon any
property, asset or revenue of the Company or the suspension, forfeiture, or
nonrenewal of any material permit, license or authorization applicable to the
Company, its business or operations.
 
 
(d) No consents or approvals are required in connection with the performance of
this Agreement, other than: (i) the Company’s corporate approvals; (ii) any
qualifications or filings under applicable securities laws; and (iii) necessary
corporate approvals for the authorization of shares of common stock issuable
pursuant to Section 2 of this Agreement.
 
6.
Indemnification
 
 
The Company shall be solely responsible for its products, the content of its
website, its IR/PR communications, and its advertising materials, and any claims
it makes about its products or its business, and any losses related to the
aforementioned, and shall, at its sole cost and expense, defend and indemnify
the Advisors and hold the Advisors harmless from and against any claims, loss,
suit, liability or judgment, including reasonable attorney’s fees and costs,
arising out of, or in connection with Company’s products, website, IR/PR
communications or advertising published/aired hereunder, including, without
limitation, for any violations of securities laws or regulations,
misrepresentations, false advertising, libel, slander, violation of right of
privacy, plagiarism, infringement of copyright or other intellectual property
interest, except in the case of the Advisors’ unauthorized or negligent use of
any information prepared by Company.
 
 
If the Advisors, or their affiliates, or any person or entity controlled by the
Advisors or any of their affiliates, their respective current and former
officers, directors, partners, attorneys, owners, employees and agents, and the
heirs,
 
2444602v.4

 

 
 
successors and assigns of all of the foregoing persons or entities
(collectively, the “Advisor Indemnitees”) become involved in any capacity in any
pending or threatened claim, suit, action, proceeding, investigation or inquiry
(including, without limitation, any shareholder or derivative action or
arbitration proceeding) (collectively, a “Proceeding”) (i) in connection with or
arising out of any untrue statements or alleged untrue statements of a material
fact contained in any information supplied or provided by the Company; (ii) in
connection with or arising out of any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading contained in any
information supplied or provided by the Company; or (iii) otherwise in
connection with any matter in any way relating to or referring to this Agreement
or arising out of the matters contemplated by this Agreement, including, without
limitation, related services and activities prior to the date of this Agreement,
the Company agrees to indemnify, defend and hold the Advisor Indemnitees
harmless to the fullest extent permitted by law from and against any losses,
claims, damages, liabilities and expenses in connection with any Proceeding,
except to the extent that it shall be determined by a court of competent
jurisdiction in a judgment that has become final in that it is no longer subject
to appeal or other review that such losses, claims, damages, liabilities and
expenses resulted solely from the willful misconduct of the Advisors. In
addition, if any of the Advisor Indemnitees becomes involved in any capacity in
any Proceeding in connection with any matter in any way relating to or referred
to in this Agreement or arising out of the matters contemplated by this
Agreement, the Company will reimburse the Advisors Indemnitees for their
reasonable legal and other expenses (including the cost of any investigation or
preparation in connection with any Proceeding) as such expenses are incurred by
the Advisors Indemnitees in connection therewith. If such indemnification is not
available or is insufficient to hold the Advisors Indemnitees harmless for any
reason, the Company agrees that in no event will it contribute less than the
amount necessary to assured that the Advisors Indemnitees are not liable for
losses, claims, damages, liabilities and expenses in excess of the amount of
fees actually received by the Advisors pursuant to this Agreement.
 
 
The Company further agrees that the Advisors, its affiliates, any person or
entity controlled by the Advisors or any of its affiliates, their respective
current and former officers, directors, partners, attorneys, owners, employees
and agents, and the heirs, successors and assigns of all of the foregoing
persons or entities shall not have any liability to the Company, any person
asserting claims on behalf of or in the right of the Company, or any of the
Company’s directors, employees, owners, parents, affiliates, security holders or
creditors for, any losses, claims, damages, liabilities and expenses in
connection with any matter in any way related to or referred to in this
Agreement or arising out of the matters contemplated by this Agreement,
including without limitation, related services and activities prior to the date
of this Agreement, except to the extent that it shall be determined by a court
of competent jurisdiction in a judgment that has become final in that it is no
longer subject to appeal or other review that such losses,
 
2444602v.4

 

 
 
claims, damages, liabilities and expenses resulted solely from the willful
misconduct of the Advisors.
 
 
The Company will not settle, compromise or consent to the entry of any judgment
in or otherwise seek to terminate any Proceeding in respect of which indemnity
may be sought hereunder, whether or not any of the Advisor Indemnitees is an
actual or potential party to such Proceeding without the Advisors prior written
consent, unless the Company has given the Advisors reasonable prior written
notice thereof and such settlement, compromise, consent or termination (i)
includes an unconditional release, in form and substance satisfactory to the
Advisors, of the Advisor Indemnitees from all liability in any way related to or
arising out of such Proceeding and (ii) does not impose any actual or potential
liability upon the Advisor Indemnitees and does not contain any factual or legal
admission by or with respect to the Advisors Indemnitee or any adverse statement
with respect to the character, professionalism, due care, loyalty, expertise or
reputation of the Advisors Indemnitee or any action or inaction by the Advisor
Indemnitees. The foregoing indemnity agreement shall be in addition to any
rights that any indemnified person may have at common law or otherwise.
 
 
If the Advisor Indemnitees are requested or required to appear as a witness in
any action brought by or on behalf of or against the Company or any affiliate of
the Company in which the Advisor is not named as a defendant, the Company agrees
to reimburse the Advisor for all expenses incurred by such person in connection
with such person appearing and preparing to appear as a witness, including,
without limitation, the fees and disbursements of the Advisor’s legal counsel.
 
 
 
7.
Confidential Information
 
 
All information supplied by one party to another party in connection with this
Agreement shall be given in confidence. Neither of the parties shall disclose
any such information to any third party without prior written consent of the
other party. Each party shall take such precautions, contractual or otherwise,
as shall be reasonably necessary to prevent unauthorized disclosure of such
information by their employees during the term of this Agreement and for a
period of two (2) years thereafter.
 
 
8.
Entire Agreement
 
 
This Agreement contains the entire agreement among the parties relating to the
subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, between the parties related to the subject
matter hereof. No modification of this Agreement shall be valid unless made in
writing and signed by both of the parties hereto.
 
2444602v.4

 

 
 
9.
Governing Law
 
 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico without reference to conflict of laws
principles.
 
 
10.
Waiver
 
 
 
The waiver by either party of any breach or failure to enforce any of the terms
and conditions of this Agreement at any time shall not in any way affect, limit,
or waive such party’s right thereafter to enforce and compel strict compliance
with every term and condition of this Agreement.
 
11.
No Guarantee of Performance
 
 
The parties hereto acknowledge and agree that the Advisors cannot guarantee the
results or effectiveness of any of the Services to be performed by Advisors.
Rather, the Advisors shall conduct their operations and provide their services
in a professional manner and in accordance with good industry practice and all
federal, state and local laws. Consultant will use its best efforts and does not
promise or guarantee results.
 
 
12.
Further Assurances
 
 
At any time or from time to time after any issuance of securities, the parties
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of such issuance.
 
 
 
13.
Severability
 
 
 
The parties agree to replace any such invalid or unenforceable provision with a
new provision that has the most nearly similar permissible economic and legal
effect.
 
 
14.
Arbitration
 
 
Any controversy or claim arising out of or relating to this Agreement that
cannot be resolved by the Parties shall be settled by binding arbitration. There
shall be a single arbitrator selected to resolve any such controversy. The
arbitrator shall apply the substantive law of the State of California, or
federal law, if California law is preempted. The arbitration shall be conducted
in Santa Monica, California, unless otherwise mutually agreed. Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
 
2444602v.4

 

 
 
15.
Attorney’s Fees
 
 
In the event any party to this Agreement employs an attorney to enforce any of
the terms of the Agreement, the prevailing party shall be entitled to recover
its actual attorney’s fees and costs, including expert witness fees.
 
 
The parties represent and warrant that, on the date first written above, they
are authorized to enter into this Agreement in its entirety and duly bind their
respective principals by their signatures below.
 
2444602v.4

 

 
 
This Agreement shall be effective as of the date first written above.
 
 
 
 
Blockchain Industries, Inc. (“BII”)
Kinerja Pay Corp (“KPAY”)
 
 
By:  /s/Patrick Moynihan
Title: Chief Executive Officer Date signed: 1/11/2018
 
 
By: /s/ Edwin Ng  Edwin W. Ng
Title: Chairman & Chief Executive Officer Date signed: 01/11/18

 
 
 
 
 
 
Fintech Financial Consultants, Inc. (“FFCI”)
 
 
By:  /s/Anthony Evans
Title: Chief Executive Officer Date signed: 1/11/2018

 
2444602v.4

 

 
 
Appendix A
9

2444602v.4

 
